                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

 THE UNITED STATES OF AMERICA,                   §
 ex rel. J. DOUGLAS STRAUSER, et al.,            §
                                                 §
        Plaintiffs,                              §
                                                 §      Case No. 18-cv-00673-GKF-FHM
 v.                                              §
                                                 §
 STEPHEN L. LAFRANCE HOLDINGS,                   §
 INC., et al.                                    §
                                                 §
        Defendants.                              §

      ORDER GRANTING PARTIES’ JOINT MOTION TO EXTEND DEADLINE TO
       COMPLETE THE DEPOSITION OF NON-PARTY RICHARD ASHWORTH

       The Court, having reviewed the Joint Motion to Extend Deadline to Complete the

Deposition of Non-Party Richard Ashworth [Doc. 298], finds that the motion should be granted.

       IT IS THEREFORE ORDERED that the current deadline for the Movants to complete the

deposition of Richard Ashworth is extended from October 1, 2020 to October 19, 2020.

       DATED this 30th day of September, 2020.
